DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“signal processing device” in Claims 1, 17
“image conforming unit” in Claim 7
“image extracting unit” in Claims 11-12
Support has been provided in Specification paragraph [0020] and Fig. 1 for the “signal processing device”.  Insufficient support has been provided for the “image conforming unit” and the “image extracting unit”.  Please see 35 U.S.C. 112(a) and 112(b) rejections below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 is described in Specification paragraph [0020], but insufficient structure has been provided to show how a first image could be conformed to a second image on a basis of a pixel value as recited by the claim limitation. 
The “image extracting unit” recited in Claims 11-12 is described in Specification paragraph [0020], but insufficient structure has been provided to show how a specific region could be extracted from the second image or on a basis of a pixel value as recited by the claim limitations.
All remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11-15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “a signal processing device of a surgical image, performing a process…” in lines 1-2.  Because the claim contains no transitional phrase such as “consisting of”, “consisting essentially of”, or “comprising” and from the recited language, it is unclear if the claim is drawn to a method or a device.  If Claim 17 is a method claim, the steps performed as a part of the method have not been made clear.  Additional clarification is needed. 
Claim limitations “image conforming unit” in Claim 7 and “image extracting unit” in Claims 11-12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitations have no known structural equivalents. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-12, 14-15, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180184055 A1 by Kikuchi (hereinafter “Kikuchi”).
Regarding Claim 1, Kikuchi discloses a surgical imaging system (imaging system 1; [0042]; Fig. 1) comprising: a first image sensor that has light receiving sensitivity in a wavelength region of visible light and images a surgical site (first image sensor 21 with visible light filters; [0045-47]; Figs. 3-4); a second image sensor that has light receiving sensitivity in a wavelength region of visible light and near-infrared light and images the surgical site (second image sensor 22 with a visible light filter and an infrared light filter; [0051-52]; Figs. 5-6); and a signal processing device that performs a process for displaying a first image imaged by the first image sensor and a second image imaged by the second image sensor (image processing apparatus 3 processes image data from both sensors for display; [0042]; Fig. 1).
Regarding Claim 2, Kikuchi discloses the surgical imaging system according to claim 1.  Kikuchi further discloses wherein resolution of the first image sensor is higher than resolution of the second image sensor (the first and second image sensors have different resolutions, with the light incident area in the second sensor made larger to compensate for insufficient sensitivity; [0126-127]).
Regarding Claim 3, Kikuchi discloses the surgical imaging system according to claim 1.  Kikuchi further discloses wherein the first image sensor includes a color filter in a predetermined color arranged for each pixel (filter arrangement on sensor 21; [0047]; Fig. 3), and the second image sensor includes a color filter in a same color as the color of the color filter in a pixel position corresponding to a pixel position of the color filter of the first image sensor (R2, G2, and B2 filter positions on sensor 22 correspond to R1, G, and B filter positions on sensor 21; [0047-52, 89]; Figs. 3, 5, 12).
Regarding Claim 4, Kikuchi discloses the surgical imaging system according to claim 3, wherein the predetermined color is green (G2 filter position on sensor 22 corresponds to G1 filter position on sensor 21; [0047, 89]; Figs. 3, 12).
Regarding Claim 7, Kikuchi discloses the surgical imaging system according to claim 3.  Kikuchi further discloses wherein the signal processing device includes an image conforming unit that conforms the first image to the second image on a basis of a pixel value obtained through the color filter of the first 
Regarding Claim 8, Kikuchi discloses the surgical imaging system according to claim 3.  Kikuchi further discloses wherein the signal processing device includes a filling processor that calculates a pixel value in a state in which the color filter is not arranged in the pixel position in which the color filter is provided of the second image sensor (color correction processing unit 33 calculates corrected pixel values in the interpolation image; [0075-80]; Figs. 3, 5).
Regarding Claim 9, Kikuchi discloses the surgical imaging system according to claim 1.  Kikuchi further discloses wherein the signal processing device includes a synthesizing processor that synthesizes the first image and the second image (the visible image and the infrared image may be superimposed for display; [0071]; Fig. 9).
Regarding Claim 10, Kikuchi discloses the surgical imaging system according to claim 1.  Kikuchi further discloses wherein the signal processing device includes an image quality improving processor that improves an image quality of the second image on a basis of the first image (color correction for the R2 and IR components of the second image using pixels of the first image to maintain accuracy in both resulting images; [0079-82]; Fig. 1).
Regarding Claim 11, Kikuchi discloses the surgical imaging system according to claim 1.  Kikuchi further discloses wherein the signal processing device includes an image extracting unit that extracts a specific region from the second image (IR region extracted by the interpolation image generating unit 32 to create interpolation image PIR; [0071]).
Regarding Claim 12, Kikuchi discloses the surgical imaging system according to claim 11.  Kikuchi further discloses wherein the second image sensor includes a filter that transmits light in a predetermined wavelength region (any of the IR, R, G, and B filters in image sensors 21 and 22), and the image extracting unit extracts the specific region on a basis of a pixel value obtained through the filter (pixel regions are extracted by the interpolation image generating unit 32; [0052, 71]; Figs. 3, 5).
Regarding Claim 14, Kikuchi discloses the surgical imaging system according to claim 11.  Kikuchi further discloses wherein the signal processing device includes an image processor that assigns 
Regarding Claim 15, Kikuchi discloses the surgical imaging system according to claim 14.  Kikuchi further discloses wherein the predetermined color is green or blue (color correction processing performed for G and B pixels; [0079-80]).
Regarding Claim 17, Kikuchi discloses a signal processing device of a surgical image (imaging system 1; [0042]; Fig. 1), performing a process for synthesizing to display (image processing apparatus 3 processes image data from both sensors for display; [0042]; Fig. 1) a first image imaged by a first image sensor that has light receiving sensitivity in a wavelength region of visible light and images a surgical site (first image sensor 21 with visible light filters; [0045-47]; Figs. 3-4) and a second image imaged by a second image sensor that has light receiving sensitivity in a wavelength region of visible light and near-infrared light and images the surgical site (second image sensor 22 with a visible light filter and an infrared light filter; [0051-52]; Figs. 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of JP 2017187265 A by Yoshida et al. (hereinafter “Yoshida”).
Regarding Claim 5, Kikuchi discloses the surgical imaging system according to claim 1.  Kikuchi does not disclose wherein the first image sensor is an image sensor including Si and has resolution of 3840 x 2160 pixels or more.  However, Yoshida discloses acquiring a plurality of images of a field using an infrared sensor formed from Si and having a 4K resolution of 3840 x 2160 pixels ([0066]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the infrared .

Claims 6, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of US 20070027362 A1 by Handa et al. (hereinafter “Handa”).
Regarding Claim 6, Kikuchi discloses the surgical imaging system according to claim 1.  Kikuchi does not disclose wherein the second image sensor is an image sensor including InGaAs.  However, Handa discloses an infrared observation system for capturing images of a body including an image capturing device 305 which can be made, for example, of InGaAs ([0330-331]; Fig. 33).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sensor disclosed by Kikuchi with the sensor type disclosed by Handa with the benefit of implementing a sensor with sensitivity in an infrared region exceeding a wavelength of 1200 nm (Handa [0331]).
Regarding Claim 13, Kikuchi discloses the surgical imaging system according to claim 12.  Kikuchi does not disclose wherein the predetermined wavelength region is a wavelength region not shorter than 1300 nm and not longer than 1400 nm.  However, Handa discloses an image capturing device 303 with a filter 304 which transmits light in a wavelength band of 1200-1600 nm ([0330]; Fig. 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kikuchi with the wavelength region disclosed by Handa with the benefit of including the photo-absorption peak of a blood vessel in the wavelength band (Handa [0330]).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the predetermined wavelength band within the transmissivity region for a known tissue through routine experimentation and optimization. 
Regarding Claim 16, Kikuchi discloses the surgical imaging system according to claim 1.  Kikuchi does not disclose wherein the first image sensor and the second image sensor image fat or a blood vessel in a human body.  However, Handa discloses an image capturing device 303 with a filter 304 which transmits light in a predetermined wavelength band for imaging blood vessels or fat ([0330-331]; Fig. 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170339377 A1
WO 2015037340 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795